                                                      IN THE UNITED STATES DISTRICT COURT
                                                           SOUTHERN DISTRICT OF OHIO
                                                                WESTERN DIVISION

                         Jeffrey Day,                                     :
                                                                          :
                                         Plaintiff,                       :
                                                                          :       Case No. 3:16-CV-00437
                                 vs.                                      :
                                                                          :       Judge Thomas M. Rose
                         Sgt. Kim Delong, et al.,                         :
                                                                          :
                                         Defendants.                      :


                                                 NOTICE OF FILING OF DEPOSITION TRANSCRIPT
                                                          OF JENNIFER L. ANGERER

                                The parties to this action will take notice that Defendants Jack Saunders, EMT and

                         NaphCare, Inc. have filed with the Court the deposition transcript of Jennifer L. Angerer, taken

                         in this matter on April 5, 2019. Pursuant to Local R. 2.09(IV), counsel certifies that said

                         deposition transcript is being filed for the purpose of use at trial, for pending motions and for all

                         other means under the law.


                                                                Respectfully submitted,



                                                                s/ John B. Welch
                                                                John B. Welch (0055337)
                                                                Counsel for Defendants Jack Saunders, EMT
                                                                and NaphCare, Inc.
                                                                ARNOLD TODARO WELCH & FOLIANO CO., L.P.A.
LAW OFFICES OF                                                  580 Lincoln Park Blvd., Suite 222
______________________
                                                                Dayton, OH 45429
ARNOLD TODARO
WELCH & FOLIANO
                                                                Phone (937) 296-1600
______________________                                          Fax (937) 296-1644
SUITE 222                                                       jwelch@arnoldlaw.net
580 LINCOLN PARK BLVD.
DAYTON, OH 45429
PHONE (937) 296-1600
FAX     (937) 296-1644
                                                            CERTIFICATE OF SERVICE

                                 I hereby certify that on 12th day of April, 2019, I electronically filed the foregoing with the
                         Clerk of the Court using the CM/ECF system which will send notification of such filing to the
                         following:

                         Douglas D. Brannon, Esq.
                         Dwight D. Brannon, Esq.
                         Brannon & Associates
                         130 West Second Street
                         Suite 900
                         Dayton, OH 45402
                         dbrannon@branlaw.com
                         Counsel for Plaintiff

                         Michael L. Wright, Esq.
                         Wright & Schulte LLC
                         130 West Second Street
                         Suite 1600
                         Dayton, OH 45402
                         mwright@yourohiolegalhelp.com
                         co-Counsel for Plaintiff

                         Joseph D. Saks, Asst. Prosecuting Attorney
                         Alex J. Hale, Asst. Prosecuting Attorney
                         Montgomery County Prosecutor’s Office
                         301 West Third Street
                         P.O. Box 972
                         Dayton, OH 45422
                         saksj@mcohio.org ; halea@mcohio.org
                         Counsel for Defendant
                         Montgomery County Board of Commissioners

                         Joseph M. McCandlish, Asst. Attorney General
                         Collections Enforcement
                         150 East Gay Street, 21st Floor
                         Columbus, OH 43215
                         joseph.mcCandlish@ohioattorneygeneral.gov
                         Counsel for Defendant State of Ohio, Department of
                         Medicaid fka Ohio Department of Job & Family Services


                                                                 s/ John B. Welch
                                                                 John B. Welch (S.C. #0055337)
                                                                 Counsel for Defendants Jack Saunders, EMT
LAW OFFICES OF                                                   and NaphCare, Inc.
______________________                                           ARNOLD TODARO WELCH & FOLIANO CO., L.P.A.
ARNOLD TODARO                                                    580 Lincoln Park Blvd., Suite 222
WELCH & FOLIANO
______________________                                           Dayton, OH 45429
SUITE 222
                                                                 Phone (937) 296-1600
580 LINCOLN PARK BLVD.                                           Fax (937) 296-1644
DAYTON, OH 45429
PHONE (937) 296-1600                                             jwelch@arnoldlaw.net
FAX     (937) 296-1644

                                                                           2
